PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/001,050
Filing Date: 19 Jan 2016
Appellant(s): Gold, Scott Alan



__________________
Devin K Cummins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant summarizes the primary issue on Appeal to center on claimed step (d) in claim 1, which is stated as “comparing a first distance between the end of at least one hatch scan and at least one contour scan represented by the positional data indicative of the one or more hatch lines and contour lines to a second distance between the end of at least one hatch scan and at least one contour scan of a reference pattern” (Brief p. 4).  See also step (c) in independent claim 25, which is also directed to the comparing step.  Appellant is hinging patentability of the claimed invention on the abstract idea of comparing these first and second distances.  This “comparing” is required to occur only once in the claimed method, noting that only the steps of “irradiating…” and “spreading…” are required to be repeated.  Thus, a single occurrence of step “comparing…” is required in the claimed method.
In the discussion of the cited art, applicant notes that the Gibson text identifies various parameters that are known to be optimized (Brief p. 6; Gibson p. 123).  Gibson shows a desire in the art to optimize the scan parameters because they directly affect the resultant hatch line and contour line structures formed in the object.  In characterizing Gibson, Appellant states that Gibson is directed to a constant scan speed (Brief p. 6, last paragraph).  The Examiner disagrees.  A review of Gibson shows no teaching that the scan speed is a constant in the context of its disclosure.  Gibson makes reference to scan speed as being a critical feature of the object production process, but makes no statement that the scan speed is a constant as asserted by Appellant. Gibson does show that scan-related parameters, identified as scan 
Appellant also states that these parameters are all identified as being related to melt pool size.  The Examiner disagrees.  Gibson identifies various scanner patterns as being used to control the process, such as the resultant scan pattern and the residual stresses induced by scanning (Gibson p. 123).  Important in Gibson’s teachings is that laser path changes may cause the part to distort.  The part may build correctly in one location but not in another based on the scan strategy (Gibson p. 124). This teaching clearly shows that the scan results (i.e., the produced scan lines) must be monitored throughout the build process and modified as necessary to give the desired 3D object.  In other words, the actual scan results are compared against what is desired to ensure the resultant object is what was planned.
Appellant takes the position in discussing Gibson that an adjustment in scan path necessary after a part is moved within the AM machine would qualify as a calibration as claimed (see Brief p. 6).  Appellant states that only run-in and run-out motions represented by the distance between the hatch and contour scan(s) are tested for accuracy.  In response, the Examiner must note the claims do not state this.  Independent claim 25 makes no reference of how the first and second distances are determined (see step (c) in claim 25).  In claim 1 positional data indicative of the hatch and contour lines is collected and monitored and this is associated with the laser focal point.  There is no discussion in the claim of the run-in and run-out motions represented by the distance between the hatch and contour scan(s) are tested for accuracy.
In the discussion of Gibson Appellant also challenges the Examiner’s interpretation line and layer characteristics taught by Gibson correspond to the hatch and contour scans (Brief p. 7).  Appellant’s challenge of the Examiner’s position for the first time in the Brief is not timely (see Final Office action of 6 July 2020).  However, this discussion was directed to metal power 
In discussion Liu Appellant criticizes the reference as not disclosing generating positional data indicative of contour and hatch lines.  In response, the Examiner must note that independent claim 25 does not recite this step.  However, Liu teaches and is relied upon for its teaching that accuracy of laser placement or focus is important for the creation of accurate 3D models.  A mapping from a laser beam location to control value is required.  The Examiner relies on Liu for its demonstration of knowledge in the art that laser placement and focus, which produce the contour and hatch lines, is critical to the production of the 3D object.  Liu also shows that a calibration step is important to bring the laser beam into spec with the control value (Abstract; col. 1, l. 17-60).  This shows the knowledge in the art of generating of positional data indicative of the scan lines in the pending claims (see step (b) in claims 1 and 28) as well as the abstract idea of comparing a laser beam location to a control value.
Appellant notes that Liu is interested in comparing a small number of data points and not the entire states that the points of evaluation excluded by Liu “could certainly overlap to a substantial degree with the generated positional data required” by the claims.  This is a hypothetical statement and without basis in Liu.  Liu teaches “The advantages of the embodiments of the present invention include, without limitation, a way of calibrating a laser-based additive manufacturing device by collecting a small number of calibration data points, without the need to explicitly model the kinematics of the system and variations between systems. The collection and processing of said number of calibration data points is shown to be easily performed” (col. 4, l. 1-8).  This shows the advantage of not modeling the whole production system but the selection of specific irradiated points and comparing those with a control.  Liu does not exclude specific points.  Rather Liu teaches the artisan to select calibration data points and has no specific exclusion as postulated by Appellant.
14, controlling a position and scan speed of first scanning device 18, and controlling a position and scan speed of second scanning device 42” (¶ [0045]).  These factors are determined based on the build parameters stored in a build file of the computing device (¶ [0046]).  
Appellant discusses the ScanLab and note various delay settings are present in the reference including on and off delays, jump delays, mark delays, and polygon delays (Brief. p. 11).  As noted on ScanLab p. 103, the recommended sequence of delays follows a sequence for optimization. “The LaserOn delay and the LaserOff delay should be optimized first, followed by the delays for scanner control, i.e. the jump delay, the mark delay and the polygon delay” (emphasis added).  Errors in these delay would cause a production error in each layer of the deposited build material.  SCANLAB also discusses the skywriting (Section 7.2.4, pp. 109-114) and notes the effect of mark and jump delays on the desired object (See Figure 43).  SCANLAN also teaches that mirrors must be accelerated to a given marking speed.  This acceleration of the mirrors and the increased speed of the beam would appears to directly relate to the run-in motion and run-out motion (see Sections 7.2.1, 7.2.2) and the disclosure of “acceleration phase in the run-in and run-out phases” with respect to sky-writing in SCANLAB (p. 114; spec. p. 5; see pending claims 4 and 5).  SCANLAB discloses hatching lines with respect to laser control characteristics (p. 142).
In discussing the ScanLab manual (Brief pp. 9-11), Appellant takes the position that the ScanLab accelarations are pre-set and not adjusted.  Appellant also takes the position that the alterations are dynamic parameters in the claims and are not on-off delays as discussed in ScanLab.  However, as discussed above, ScanLab teaches error delays cause a production error in each layer of the deposited build material.  This would clearly lead the artisan to the conclusion that the production features discussed in ScanLab should be monitored and 

In the discussion of the rejection Appellant takes the position that Gibson’s teachings “have no bearing on the pending methods for calibrating a laser or scanner head in order to produce a subsequent fused region pattern that more closely matches a reference pattern, as these teachings deal with correcting for changes in the AM frame of reference and proper fusion overlap irrespective of the scan pattern.”   The Examiner must disagree with this position.  As taught by Gibson, “the exact laser paths to build the part may change. These laser path changes may cause the part to distort more in one location than another. Thus it is possible for a part to build successfully in one location but not in another location in the same machine due simply to how the scan strategy is applied in different locations” (p. 123-124).  This shows knowledge and desire in the art to check and control scan line imaging to give a correct 3D part.  Gibson specifically is concerned with optimizing the laser scan positions so that each scan gives an accurate portion of the object.  The artisan would reasonably measure known lines formed by the laser scan to insure accuracy.  Contour and hatch line scans are conventional in the art for the formation of each layer of the 3D object as seen in Gibson.  Selection of aspects of these scan lines, such as the distance between the end of a hatch and a contour scan line would have been obvious to the artisan as they would represent a position of powder solidification.  
In the traversal of Gibson, Appellant ignores the teachings of Chervton.  Cheverton teaches images of the produced scans can be determined from the EM radiation received by the optical system and can be compared against a calibration model of the object desired using a computing device 24 based on their position (¶ [0042]).  In order for the artisan to compare the 
Appellant traverses the rejection, taking Gibson in isolation and relying on unclaimed features.  Appellant states that Gibson results in an entirely new scan/raster path used in conjunction with constant speed scanning rather than dynamic motion calibration to improve the fidelity of the produced reference pattern.  There is no claim requirement of dynamic motion calibration to improve the fidelity of the produced reference pattern as asserted in the Brief.  Claim 1 requires generating positional data as specified in step (b) for the monitoring position data associated with a laser focal point.  No such step is required in claim 25.  This is compared to the same difference in a reference pattern.  Then the delay settings of the laser or head are adjusted to give a pattern that more closely matches the reference when the irradiation in step (a) is repeated. There is simply no requirement in the claim for dynamic motion calibration.  The claim permits the whole system to come to a halt (i.e., a delay) before step (a) is repeated.  As is apparent, Appellant is reading limitation in to the method that simply do not exist in the claims.
Appellant criticizes Liu because the reference fails to teach dynamic functions or the specific measurement at the end point of hatch and contour scan(s).  As noted above, there is no claimed requirement to conduct the claimed method with dynamic functions.  Liu teaches that in laser control systems, such as the laser control systems used for SLS (Selective Laser Sintering ) 3D printers, the laser beam is moved to a location by applying a control value, but the control value and the location of the laser beam are in different spaces.  Liu teaches accuracy of laser placement or focus is important for the creation of accurate 3D models.  A mapping from a laser beam location to control value is required.  In other words, Liu teaches the artisan to measure the accuracy of the laser position and compare it to a control value.  In order to make this comparison the artisan must select a specific imaged feature.  Using the imaging 
Appellant criticizes Cheverton (Brief p. 13) as failing to teach the images of the produced scans are compared against a calibration model in real time.  This is an inaccurate representation of the reference.  Cheverton teaches that build parameters may be modified in real-time based on electrical signals received from a detector (¶ [0044]).  Melt pool images from the EM radiation received by the optical system are compared against a calibration model of the object desired using a computing device 24 based on their position (¶ [0042]).  Cheverton shows that build parameters are known to be controlled including “controlling the power output of laser device 14, controlling a position and scan speed of first scanning device 18, and controlling a position and scan speed of second scanning device 42” (¶ [0045]).  Appellant’s position is contradicted by the actual teachings of the reference as Cheverton teaches the use of a calibration model using actual melt pool data.
Similarly, Appellant criticizes ScanLab in isolation of the other documents. ScanLab may not specifically teach a contour scan, but the other applied art, such as Gibson as well as the background art in the specification, teaches both hatch and contour lines are well known in the art as result affecting to the 3D object produced.
Appellant continues to hinge patentability of the claimed invention on the abstract idea of comparing these first and second distances and then modifying laser or scan head parameters based on the comparison (Brief pp. 14-17).  The art as a whole shows the artisan would recognize that the scan characteristics including delay characteristics (see ScanLab) directly affect the layers and objects produced and the optimization of known scanning delay parameters would have been obvious when comparing scanner galvanometer drive signal against the standard to give a more accurate final product in a real-time environment of object production.  Automation of image formation based on the cumulative art would have been obvious in order to expedite the processes steps suggested by the art for article fabrication. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.